ACCEPTED
                                                                                               03-15-00285-CV
                                                                                                       6114596
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                         7/17/2015 12:35:13 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                            CAUSE NO. 03-15-00285-CV

                                                                         FILED IN
                          IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                                                           AUSTIN, TEXAS
                      FOR THE THIRD DISTRICT OF TEXAS
                                                      7/17/2015 12:35:13 PM
                               AUSTIN, TEXAS
                                                                     JEFFREY D. KYLE
                                                                          Clerk

VOLKSWAGEN GROUP OF AMERICA, INC. AND AUDI OF AMERICA, INC. OF TEXAS
                          Appellants,
                                           v.
 JOHN WALKER III, IN HIS OFFICIAL CAPACITY AS CHAIRMAN OF THE TEXAS
DEPARTMENT OF MOTOR VEHICLES BOARD, AND THE HONORABLE MICHAEL J.
  O’MALLEY AND THE HONORABLE PENNY A. WILKOV, IN THEIR OFFICIAL
  CAPACITIES AS ADMINISTRATIVE LAW JUDGES FOR THE STATE OFFICE OF
                      ADMINISTRATIVE HEARINGS
                               Appellees.

     On Appeal from the 201st Judicial District Court, Travis County, Texas
             Honorable Amy Clark Meachum, Presiding Judge

                  APPELLEES O’MALLEY AND WILKOV’S
                 FIRST MOTION FOR EXTENSION OF TIME


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

        Appellee, Ken Paxton, Attorney General of Texas, files this motion requesting

this Court to extend the time for filing Appellee’s brief by 14 days to August 14,

2015.

A.      Current Deadline.

        The current deadline for filing the response is July 31, 2015.

B.      Length of Extension Sought for Filing the Response.
       Respondent seeks an additional 14 days from July 31, 2015 through and

including August 14, 2015.

C.     Number of Previous Extensions Granted.

       This is the first extension requested by Appellees. Appellants were granted a

14 day extension previously.

D.     Facts Explaining the Needed Extension.

       Appellee’s counsel requests this extension in light of some previously

scheduled deadlines, including a deadline to file a Petition for Review in the

Supreme Court. Appellee’s counsel will also be out of state visiting family from

July 18, 2015 through July 26, 2015.

       This extension is not being sought for purposes of delay, but rather to provide

undersigned counsel the time to fully respond to Appellant’s brief. Counsel for

Appellee Walker and counsel for both intervenors are unopposed to this motion.

Counsel for Appellants is opposed. Accordingly, Appellees O’Malley and Wilkov

ask that this Motion be granted and that they be given until August 14, 2015, to file

their brief in this case.

                                       Respectfully Submitted,

                                       KEN PAXTON
                                       Attorney General of Texas

                                       CHARLES E. ROY
                                       First Assistant Attorney General


                                          2
                                       SHELLEY DAHLBERG
                                       Associate Deputy Attorney General for Civil
                                       Litigation

                                       DAVID A. TALBOT, JR.
                                       Chief, Administrative Law Division

                                       /s/ Kimberly L. Fuchs
                                       KIMBERLY L. FUCHS
                                       State Bar No. 24044140
                                       Chief, Open Records Litigation
                                       Administrative Law Division
                                       Office of the Attorney General of Texas
                                       P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711-2548
                                       Telephone: (512) 475-4195
                                       Facsimile: (512) 320-0167
                                       kimberly.fuchs@texasattorneygeneral.gov

                                       ATTORNEYS FOR APPELLEES THE
                                       HONORABLE MICHAEL J. O’MALLEY AND
                                       THE HONORABLE PENNY A. WILKOV, IN
                                       THEIR OFFICIAL CAPACITIES AS
                                       ADMINISTRATIVE LAW JUDGES FOR THE
                                       STATE OFFICE OF ADMINISTRATIVE
                                       HEARINGS

                      CERTIFICATE OF CONFERENCE

      I hereby certify that counsel for Appellee conferred with counsel for the

Appellee Walker and counsel for all intervenors and was advised that they were

unopposed to this motion. Counsel for Appellants advised the undersigned that

Appellant is opposed to this motion.

                                       /s/ Kimberly Fuchs
                                       KIMBERLY FUCHS


                                         3
                          CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Appellee’s First Unopposed
Motion for Extension of Time has been served on July 17, 2015, on the following
parties via electronic service and e-mail:

 S. SHAWN STEPHENS                        J. BRUCE BENNETT
 Texas Bar No. 19160060                   State Bar No. 02145500
 JAMES P. SULLIVAN                        Cardwell, Hart & Bennett, LLP
 Texas Bar No. 24070702                   807 Brazos, Suite 1001
 King & Spalding LLP                      Austin, Texas 78701
 1100 Louisiana, Suite 4000               Telephone: (512) 322-0011
 Houston, Texas 77002                     Facsimile: (512) 322-0808
 Telephone: (713) 751-3200                jbb.chblaw@sbcglobal.net
 Facsimile: (713) 751-3290
 sstephens@kslaw.com
 jsullivan@kslaw.com                      JOSEPH W. LETZER
                                          State Bar No. 24030763
                                          DENT M. MORTON
 BILLY M. DONLEY                          State Bar No. 24056645
 State Bar No. 05977085                   Burr & Forman, LLP
 MARK E. SMITH                            420 20TH Street N, Suite 3400
 State Bar No. 24070639                   Birmingham, AL 35203-5210
 Baker & Hostetler LLP                    Telephone: (205) 251-3000
 811 Main Street, Suite 1100              Facsimile: (205) 458-5100
 Houston, Texas 77002                     jletzer@burr.com
 Telephone: (713) 751-1600                dmorton@burr.com
 Facsimile: (713) 751-1717
 bdonley@bakerlaw.com                     Attorneys for Appellees
 mesmith@bakerlaw.com                     Ricardo M. Weitz, Hi Tech Imports North,
                                          LLC, Hi Tech Imports South, LLC, and
 Attorneys for Appellants                 Hi Tech Imports, LLC
 Volkswagen Group of Americas, Inc.
 and Audi of America, Inc.




                                          4
WILLIAM. R. CROCKER            DENNIS McKINNEY
State Bar No. 5091000          State Bar No. 13719300
Attorney at Law                Assistant Attorney General
807 Brazos, Ste 1014           Administrative Law Division
Austin, Texas 78701            Office of the Attorney General of Texas
P.O. Box 1418                  P.O. Box 12548, Capitol Station
Austin, Texas 78767            Austin, Texas 78711-2548
Telephone: (512) 478-5611      Telephone: (512) 475-4020
Facsimile: (512) 474-2540      Facsimile: (512) 320-0167
crockerlaw@earthlink.net       dennis.mckinney@texasattorneygeneral.gov

Attorney for Appellee          Attorney for Appellee
Budget Leasing, Inc. d/b/a     John Walker III, in his official capacity as
Audi North Austin and          Chairman of the Texas Department of
Audi South Austin              Motor Vehicles Board


                             /s/ Kimberly Fuchs
                             KIMBERLY FUCHS
                             ATTORNEY FOR APPELLEES
                             SOAH ADMINISTRATIVE LAW JUDGES
                             O’MALLEY AND WILKOV




                               5